department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division feb u i l tier ratye legend taxpayer a taxpayer b ira x company c amount d amount e amount f amount g county l state m dear this is in response to a letter dated date as supplemented by correspondence dated date date and date submitted on your behalf by your authorized representative in which you ask whether a distribution from your individual_retirement_arrangement to your former spouse is considered a modification to a series of substantially_equal_periodic_payments within the meaning of sec_72 of the internal_revenue_code the code’ _ e the following facts and representations have been submitted on your behalf taxpayer a began taking a series of periodic_payments from an individual_retirement_arrangement ira x he maintains with company c taxpayer a wa sec_53 years old when the series of payments from ira commenced and will attain age on date taxpayer a elected to have distributions from ira x commence in a series of substantially_equal_periodic_payments as described in - q a-12 of revrul_2002_62 r b specifically taxpayer a used the fixed annuitization method to determine the annual distributions from ira x the distributions from ira x began on date and were intended to comply with the requirements of sec_72 of the code the annual distribution from ira x is amount e taxpayer a’s series of substantially_equal_periodic_payments are made on a monthly basis in the amount of amount g taxpayer a received distributions from ira x on a monthly basis in the amount of amount g from on asking for dissolution of taxpayer a and taxpayer b’s marriage on a petition for divorce in the circuit_court of county l was filed a marital settlement agreement was signed by taxpayer a and _a judgment of divorce was granted to taxpayer b on taxpayer a and taxpayer b the judgment of divorce included a division of taxpayer a and taxpayer b’s property including ira x the marital settlement agreement and judgment of divorce require that taxpayer b is granted percent of the value of ira x as of the end of date ira x had a balance of amount d pursuant to the marital settlement agreement and judgment of divorce percent approximately amount f of the value of ira x is awarded to taxpayer b the judgment of divorce states that taxpayer a and taxpayer b shall execute those documents which are necessary to effectuate the transfers of property provided herein divorce_or_separation_instrument as described in code sec_71 in code sec_408 it is represented that the state m circuit court’s judgment of divorce is a as a result of the proposed transfer of percent of the value of ira x to taxpayer b the account balance of ira x will be approximately amount f using an account balance of amount f on which to caiculate his series of substantially_equal_periodic_payments for calendar_year would result in a distribution of an amount less than the amount determined when taxpayer a commenced receiving his periodic_payments from ira x taxpayer a intends to use the same fixed annuitization methodology to calculate his future payments from ira x - if based on the foregoing taxpayer a requests the following rulings the proposed division of ira x and the proposed transfer of approximately amount f from ira x to taxpayer b pursuant to a state m judgment of divorce will be considered a nontaxable transfer under code sec_408 the reduction in the monthly distribution from ira x to taxpayer a beginning in the month of the judgment of divorce prior to taxpayer a attaining age will not constitute a modification to a series of substantially_equal_periodic_payments from ira x under code sec_72 that will result in the imposition of the percent additional tax under code sec_72 for ira x sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_72 of the code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the code provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions that are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or joint lives or joint life expectancies of such employee and his designated_beneficiary sec_72 of the code imposes the additional limitation of distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the employee’s attainment of age or the close of the five- year period beginning with the date of the first payment and after the employee attains age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_408 of the code provides that an individual's ira interest transferred pursuant to a decree of divorce of separation instrument described in subparagraph a of sec_71 is not treated as a taxable transfer made by such individual notwithstanding any other provision of this subtitle and is treated as an ira of the former spouse and not of the original ira owner thereafter such transferred interest is to be treated as maintained for the benefit of the former spouse notice_89_25 was published on march and provided guidance in the form of questions and answers on certain provisions of the tax reform act of in the absence of regulations under sec_72 of the code tra ’86 this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 question and answer-12 of notice_85_25 provides three methods of determining substantially_equal_periodic_payments for purposes of sec_72 of the code revrul_2002_62 2002_42_irb_710 which was published on date modified q a-12 of notice_89_25 revrul_2002_62 provides among other things that payments are considered to be substantially_equal_periodic_payments within the meaning of sec_72 if they are made in accordance with the required_minimum_distribution method the fixed amortization_method or the fixed annuitization method the fixed annuitization method provides that the annual payment for each year is determined by dividing the account balance by an annuity factor that is the present_value of an annuity of one dollar_figure dollar per year beginning at the taxpayer's age and continuing for the life of the taxpayer or the joint lives of the individual and beneficiary the annuity factor is derived using the mortality_table in appendix b of revrul_2002_62 and using the chosen interest rate under this method the account balance the annuity factor the chosen interest rate and the resulting annual payment are determined once for the first distribution year and the annual payment is the same amount in each succeeding year approximately fifty percent of the value of ira in this case taxpayer a commenced receiving a series of substantially_equal_periodic_payments from ira x in based on an account balance of amount in in satisfaction of the terms of the judgment of divorce which were d finalized on x is awarded to taxpayer b and will be transferred to an account in her own name pursuant to sec_408 of the code the proposed transfer of approximately amount f from ira x to taxpayer b in pursuant to the judgment of divorce is considered to be a nontaxable transfer from ira x by taxpayer a and the percent of the ira x account balance that will be - transferred ceases to be the property of taxpayer a’s ira x at the time of the proposed transfer and can no longer be used to calculate taxpayer a’s subsequent payments from ira x beginning with calendar_year the weenennees ov proposed transfer will reduce the ira x account balance by approximately fifty percent which means that the ira x account balance on which taxpayer a will use to calculate his subsequent payments using the same methodology for the series of payments beginning in will produce an annual distribution that is less than the amount calculated when he commenced to receive the series of substantially_equal_periodic_payments from ira x in view of the foregoing we conclude that the proposed division of ira x and the transfer of approximately amount f from ira x to taxpayer b pursuant to a state m judgment of divorce will be considered a nontaxable transfer under code sec_408 we also conclude that the reduction in the monthly distribution from ira x to taxpayer a beginning in the month of the judgment of divorce prior to taxpayer a attaining age will not constitute a modification to a series of substantially_equal_periodic_payments from ira x under code sec_72 t that will result in the imposition of the percent additional tax under code sec_72 for ira x this ruling does not express an opinion a to whether but assumes that the series of substantially_equal_periodic_payments received from ira x satisfy code sec_72 and revrul_2002_62 this ruling also assumes that ira x satisfies the requirements of code sec_408 at all times relevant to this transaction no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is addressed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact se t ep ra t2 sincerely yours g igned joyce b fluyd joyce e floyd manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
